                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

Daniel L. Hellmuth,

       Plaintiff,
                                                       Case No. 1:18cv397

               v.                                      Judge Michael R. Barrett

Leanne Hood, et al.,

       Defendants.

                              JUDGMENT IN A CIVIL CASE

       [     ] JURY VERDICT: This action came before the Court for a trial by jury.
               The issues have been tried and the Jury has rendered its verdict.

      [ X]    DECISION BY COURT: This action came to trial or hearing before the
              Court. The issues have been tried or heard and a decision has been
              rendered.


IT IS ORDERED AND ADJUDGED: The Report and Recommendation and
Supplemental Report and Recommendation (Docs. 16, 47) are adopted; defendants’
Motions to Dismiss (Docs. 18, 20) are GRANTED.

Date: February 26, 2019                    Richard W. Nagel, Clerk
                                          Clerk

                                    By:           S/Barbara A. Crum
                                          Deputy Clerk
